ITEMID: 001-117877
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF MEHMET SALİH UÇAR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: András Sajó;Nebojša Vučinić;Peer Lorenzen
TEXT: 4. The applicant was born in 1965 and lives in Batman.
5. In October 2000 the applicant lodged a case with the Diyarbakır Administrative Court against the Ministry of Interior for the annulment of an administrative decision refusing his request for compensation of disability.
6. On 20 October 2000 the court issued a decision of non-jurisdiction and transferred the case to the Ankara Administrative Court, which dismissed the applicant’s claim on 10 March 2003.
7. On 22 March 2005 the Supreme Administrative Court upheld the judgment of 10 March 2003.
8. On 12 July 2006 the applicant’s request for rectification introduced on 25 March 2005 was rejected by the Supreme Administrative Court.
9. On 24 August 2006 the judgment was notified to the applicant.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
